PER CURIAM.
Korie Washington appeals from the denial of his motion for return of property (currency). We treat the notice of appeal as a petition for a belated appeal pursuant to Rule 9.141(c), Florida Rules of Appellate Procedure, and grant the petition. Upon the State’s commendable confession of error, we remand this case to the trial court for an evidentiary hearing. If the trial court again denies the motion, it shall attach the records that conclusively refute the defendant’s claim. See Almeda v. State, 959 So.2d 806 (Fla. 2d DCA 2007).
Reversed and remanded.